016DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to arguments
Applicant amended claims 1, 8, 10, 13, 20 and 23 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the 103 rejection of claim 1 and similarly claims 10 and 13, Applicant asserts (pg. 10-11):
Applicant respectfully submits that none of Partovi, Baarman, Kim, or Kurs, alone or in combination, teaches or suggests all of these features. Specifically, none of the references teach or suggest both a "the first transmitter coil arrangement comprising a center row of transmitter coils with a central axis, and a first row and a second row of transmitter coils, each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils;".
And further asserts (pg. 11):
The transmitter coil arrangement disclosed by Baarman fail to teach or suggest that "the first transmitter coil arrangement comprising a center row of transmitter coils with a central axis, and a first row and a second row of transmitter coils, each of the first row and the second row of transmitter coils having central axes positioned an equal, 
In response:
The examiner does not rely on Baarman alone but uses the combined teachings of Partovi, Baarman ‘991, Covic, Kim and Kurs to teach the claim language of claims 1,10, and 13 as specified below.
Baarman ‘991 further teaches first transmitter coil arrangement comprising the first transmitter coil arrangement comprising a center row of transmitter coils (Fig. 23 Baarman ‘991) with a central axis (inherent), and a first row and a second row of transmitter coils (Fig. 23 of Baarman ‘991) each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils (Fig. 4b [0131 of Covic] equilateral triangle in the center of overlapping coils).
And further asserts (pg. 11):
None of the references teach both combined in the same device, nor do any of the references provide any rationale for combining the different types of arrays. Therefore, none of the references teach or suggest both a "a first transmitter coil arrangement disposed within the interior cavity and comprising a circuit board and a first plurality of transmitter coils formed as an array of patterned conductive wires arranged in a plurality of different layers in the circuit board with each layer including its own plurality of transmitter coils arranged co-planar with one another;" and "a second transmitter coil arrangement disposed within the interior cavity below the first transmitter coil arrangement, the second transmitter coil arrangement comprising a second plurality 
In response:
In regards to Applicant’s remarks “None of the references teach both combined in the same device”, Claim 1 and similarly claims 10 and 13 does not recites “None of the references teach both combined in the same device”.
However as can be seen from the rejection of claims 1 and similarly claims 10 and 13, the Examiner uses the combined teachings of Partovi, Baarman ‘991, Covic, Kim and Kurs to teach the claim language:
a first transmitter coil arrangement disposed within the interior cavity ([0054] of Baarman ‘991. The entire assembly can be hidden within, behind or underneath the housing) and a second transmitter coil arrangement disposed within the interior cavity below the first transmitter coil arrangement (The entire assembly can be hidden within housing (Fig. 25 [0054] Baarman ‘991). Each shim 
In regards to Applicant’s remarks “nor do any of the references provide any rationale for combining the different types of arrays”, Claim 1 and similarly claims 10 and 13 does not claim or specify “different types of arrays”.
In regards to Applicant’s remarks “Therefore, none of the references teach or suggest both a "a first transmitter coil arrangement disposed within the interior cavity and comprising a circuit board a…” the examiner uses the combined teachings of Partovi, Baarman ‘991, Covic, Kim and Kurs to teach the claim language of claims 1,10, and 13 as specified below.
In response and in regards to applicant’s remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-7,9,13-15, and 18-20,23 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 20070279002) in view of Baarman (US 20120049991) (hereinafter Baarman ‘991) in view of Covic (US20150236513) in view of Kim (US 20130020988) in view of Kurs (US20150302984) 
As to claim 1, Partovi discloses a wireless charging device (Fig. 4 and 5 device 160 [0063]) for wirelessly charging a plurality of different electronic devices having different wireless power receiving characteristics ([0067]-[0069] and Fig. 5 showing two layers of coils wherein each coil on first layer has a different power capability and size than each coil on the second layer. The charging mat has the ability to charge at least two devices having different power requirements (e.g. low power and high power devices e.g. different wireless power receiving characteristics)), the wireless charging device comprising:
a first transmitter coil arrangement comprising a circuit board and a first plurality of transmitter coils formed as an array of patterned conductive wires (coils 164, Fig. 5 can be PCB coils on one PCB layers),
the first transmitter coil arrangement being configured and arranged in a first pattern optimized to wirelessly charge a first type of electronic device positioned on the charging surface ([0069] and Fig. 5 transmitter coils 164 arrangement containing high power coils. See [0067] where if a device with higher power requirements (first type) is placed on the mobile device charger, the charger ; and
a second transmitter coil arrangement disposed below the first transmitter coil arrangement ([0069] layer 162 containing low power coils, Fig. 5), the second transmitter coil arrangement comprising a second plurality of transmitter coils arranged in a single layer ([0069] layer 162)
the second transmitter coil arrangement being configured and arranged in a second pattern different than the first pattern (Fig. 5 where the low power coils are arranged in a 6x4 matrix different than first transmitter coil arrangement), optimized to wirelessly charge a second type of electronic device different than the first type of electronic device positioned on the charging surface ([0067]-[0069] low power coils form layer 162 configured to transmit to low power devices. Low power devices identified as second type of device different from the first type of device)).
wherein the first transmitter coil arrangement (coils 164, Fig. 5) operates at a first frequency (The frequency in which coils 164 transmit identified as a first frequency), and the second transmitter coil arrangement generates a magnetic field (property of coils to generate a magnetic field. See [0046] of Baarman)) that travels through the first transmitter coil arrangement before reaching the charging surface (it would be obvious to one of ordinary skill in the art for the second transmitter coil arrangement’s magnetic field to travel through the first coil arrangement before reaching the charging surface in order to fill magnetic field voids created by the 
Partovi is silent regarding the wireless charging device comprising: a housing having a charging surface and one or more walls defining an interior cavity, nor the first transmitter coil arrangement disposed within the interior cavity nor a second transmitter coil arrangement disposed within the interior cavity below the first transmitter coil arrangement, nor wherein the first transmitter coil arrangement is disposed between the charging surface and the second transmitter coil arrangement.
Baarman ‘991 teaches a wireless charging device for wirelessly charging ([0075] and Fig. 25. the wireless power supply 2502) comprising: a housing ([0075] and Fig. 25. the wireless power supply 2502 includes a housing 2506) having a charging surface ([0075] wireless transfer surface) and one or more walls defining an interior cavity (Fig. 25); a first transmitter coil arrangement disposed within the interior cavity ([0054] The entire assembly can be hidden within, behind or underneath the housing) and a second transmitter coil arrangement disposed within the interior cavity below the first transmitter coil arrangement (The entire assembly can be hidden within housing (Fig. 25 [0054]). Each shim stacked on top of each other [0070]. As such the second coil arrangement is disposed below the first transmitter coil arrangement), wherein the first transmitter coil arrangement is disposed between the charging surface and the second transmitter coil arrangement (The entire assembly can be hidden within housing (Fig. 25 [0054]). Each shim stacked on top of .
It would have been obvious to a person of ordinary skill in the art to modify the wireless charging device of Partovi to include a housing having a charging surface and one or more walls defining an interior cavity, the first transmitter coil arrangement disposed within the interior cavity and a second transmitter coil arrangement disposed within the interior cavity below the first transmitter coil arrangement, wherein the first transmitter coil arrangement is disposed between the charging surface and the second transmitter coil arrangement as taught by Baarman ‘991 in order to protect the coil arrangements from damage caused by external objects.
Partovi does not disclose the first transmitter coil arrangement comprising the first plurality of transmitter coils formed as an array of patterned conductive wires (coils 164, Fig. 5 of Partovi) arranged in a plurality of different layers in the circuit board with each layer including its own plurality of transmitter coils arranged co-planar with one another nor discloses the first transmitter coil arrangement comprising a center row of transmitter coils with a central axis, and a first row and a second row of transmitter coils.


    PNG
    media_image1.png
    820
    782
    media_image1.png
    Greyscale

 
Fig. 17 of Baarman

 the first plurality of transmitter coils arranged in a plurality of different layers in the circuit board (each shim layer is a PCB [0011]) with each layer including its own plurality of transmitter coils arranged co-planar with one another (Figs. 3, 23 above. coils 708 on shim layers 702,704,706 of the assembly 700 identified as circuit board).
Baarman ‘991 further teaches first transmitter coil arrangement comprising the first transmitter coil arrangement comprising a center row of transmitter coils (Fig. 23 above) with a central axis (inherent), and a first row and a second row of transmitter coils (Fig. 23 above).
It would have been obvious to a person of ordinary skill in the art to modify the first plurality of transmitter coils formed as an array of patterned conductive wires of Partovi to be arranged in a plurality of different layers in the circuit board with each layer including its own plurality of transmitter coils arranged co-planar with one another wherein the first transmitter coil arrangement comprising a center row of transmitter coils with a central axis, and a first row and a second row of transmitter coils in order to enlarge the power transfer surface and allowing more positional freedom to remote devices as taught by Baarman ‘991 [0003].
Partovi in view of Baarman ‘991 does not teach each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils.
Covic teaches each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils (Fig. 4b [0131] equilateral triangle in the center of overlapping coils).
It would have been obvious to a person of ordinary skill in the art to modify the first transmitter coil arrangement of Partovi wherein each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils, as it is capable of high power transfer, possesses the ability to cope with variable secondary alignments, and has inherent field cancellation (i.e. low/no leakage) in the far field, as taught by Covic ([0152]).
Partovi does not disclose the second transmitter coil arrangement (Fig. 5 layer 162 containing low power coils) is formed of stranded wires.
Kurs teaches a transmitter coil arrangement (Fig. 1 and [0079] power transmitting apparatus 102) is formed of stranded coils (Fig. 2 coil 210 of apparatus 102) configured to provide power to the first electronic device of a first type of device ([0090] the coil 210 can be a litz wire (stranded).  For example, litz wire can be used for operation frequencies of lower than 1 MHz and thus would be suitable for transmitting power receiving devices tuned at frequencies lower than 1MHz.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include the second transmitter coil arrangement of Partovi to be formed of stranded coils in order to be suitable for transmitting power receiving devices tuned at frequencies lower than 1MHz as taught by Kurs ([0090]).
 the second transmitter coil arrangement operates at a second frequency different from the first frequency and.
Kim teaches the second transmitter coil arrangement operates at a second frequency different from the first frequency (Abstract, [0044], [0060], Fig. 2 where wireless power is transmitted at least three different frequencies and is transmitted using frequency division multiplexing (FDM)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include wherein the first transmitter coil arrangement and the second transmitter coil arrangement are configured to provide power to the first electronic device of the first type of device at the first frequency and the second electronic device of the second type of device at the second frequency different from the first frequency, in order to be compatible with and charge a variety devices as taught by Kim ([0042]) using a single charger, thereby saving cost.
As to claim 2, Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1, wherein each transmitter coil of the first plurality of transmitter coils is of a different size than each transmitter coil of the second plurality of transmitter coils (Fig. 5 coils 162 and 164 of Partovi).
As to claim 3, Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1 wherein the first transmitter coil arrangement is arranged differently from the second transmitter coil arrangement (Fig. 5 coils 162 of Partovi has more coils and are smaller than coils 164).
As to claim 6  Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1 wherein the first plurality of transmitter coils (coils 164, Fig. 5 of Partovi) is organized in an overlapping arrangement and each of the first plurality of transmitter coils has a central axis positioned a lateral distance away from central axes of all other transmitter coils in the first plurality of transmitter coils from central axes of all other transmitter coils (Figs. 12 and [0062] of Baarman ‘991).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the first plurality of transmitter coils of Partovi to be is organized in an overlapping arrangement and each of the first plurality of transmitter coils has a central axis positioned a lateral distance away from the central axes of all other transmitter coils in the first plurality of transmitter coils from central axes of all other transmitter coils, in order to enlarge the power transfer surface and allowing more positional freedom to remote devices as taught by Baarman ‘991 [0003].
As to claim 7 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1 wherein the second plurality of transmitter coils is arranged in a single row of transmitter coils (Fig. 5 coils 162 of Partovi).
As to claim 9 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1, wherein the first frequency is optimized for the first type of the electronic device, and the second frequency is optimized for the second type of the electronic device (Fig. 2 and 4 and [0060] of Kim 
As to claim 13 Partovi discloses a wireless charging system (Fig. 4, 5 and [0063] device 160 with at least two power receiving devices described in [0067]-[0069]) comprising: 
a first electrical device comprising a first receiver coil configured to generate a current to charge a first battery when exposed to a first time-varying magnetic flux ([0067]-[0069] where two layers of coils wherein each coil on first layer has a different power capability and size than each coil on the second layer. The charging mat has the ability to charging at least two devices having different power requirements. Electronic device with high power requirements identified as first electronic device); 
a second electrical device comprising a second receiver coil configured to generate a current to charge a second battery when exposed to a second time-varying magnetic flux ([0067]-[0069] Electronic device with low power requirements identified as first electronic device); and
a wireless charging mat (Fig. 4 and 5 pad 160 [0069]) configured to generate the first and second time-varying magnetic fluxes to wirelessly charge the first and second electronic devices ([0067]-[0069]) the wireless charging mat comprising:
a charging surface ([0067] …. a device...placed on the mobile device charger)
a first transmitter coil arrangement comprising a circuit board and a first plurality of transmitter coils formed as an array of patterned conductive wires the first transmitter coil arrangement being configured and arranged in a first pattern optimized to wirelessly charge a first type of electronic device positioned on the charging surface ([0069] and Fig. 5 transmitter coils 164 arrangement containing high power coils. See [0067] where if a device with higher power requirements (first type) is placed on the mobile device charger, the charger activate larger coils. Described device with higher power requirements identified as a first type); and
a second transmitter coil arrangement disposed below the first transmitter coil arrangement ([0069] layer 162 containing low power coils, Fig. 5), the second transmitter coil arrangement comprising a second plurality of transmitter coils arranged in a single layer ([0069] layer 162), the second transmitter coil arrangement being configured and arranged in a second pattern, different than the first pattern, (Fig. 5 where the low power coils are arranged in a 6x4 matrix different than first transmitter coil arrangement), optimized to wirelessly charge a second type of electronic device, different than the first type of electronic device, positioned on the charging surface([0067]-[0069] low power coils form layer 162 configured to transmit to low power devices. Low power devices identified as second type of device different from the first type of device), and the first transmitter coil arrangement operates at a first frequency (The frequency in which coils 164 transmit identified as a first frequency), the second transmitter coil arrangement generates a magnetic field that travels through the first transmitter coil ((it would be obvious to one of ordinary skill in the art for the second transmitter coil arrangement’s magnetic field to travel through the first coil arrangement before reaching the charging surface in 
Partovi is silent regarding the wireless charging mat comprising: a housing having the charging surface and wherein the first transmitter coil arrangement is disposed between the charging surface and the second transmitter coil arrangement. 
Baarman ‘991 teaches the wireless charging mat ([0075] and Fig. 25. the wireless power supply 2502) comprising: a housing ([0075] and Fig. 25. the wireless power supply 2502 includes a housing 2506) having a charging surface ([0075] wireless transfer surface).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include a housing having a charging surface, as taught by Baarman ‘991 in order to protect the coil arrangements from damage caused by external objects.
Baarman ‘991 teaches wherein the first transmitter coil arrangement is disposed between the charging surface and the second transmitter coil arrangement (The entire assembly can be hidden within housing (Fig. 25 [0054]). Each shim stacked on top of each other [0070]. As such the first coil arrangement is disposed between the charging surface and the second transmitter coil arrangement).
It would have been obvious to a person of ordinary skill in the art to modify the wireless charging device of Partovi to include, wherein the first transmitter coil arrangement is disposed between the charging surface and the second transmitter coil 
Partovi does not disclose first plurality of transmitter coils formed as an array of patterned conductive wires (coils 164, Fig. 5 of Partovi) arranged in a plurality of different layers in the circuit board with each layer including its own plurality of transmitter coils arranged co-planar with one another nor discloses the first transmitter coil arrangement comprising a center row of transmitter coils with a central axis, and a first row and a second row of transmitter coils. 
Baarman ‘991 teaches the first plurality of transmitter coils arranged in a plurality of different layers in the circuit board (each shim layer is a PCB [0011]) with each layer including its own plurality of transmitter coils arranged co-planar with one another (Figs. 3, 23. coils 708 on shim layers 702,704,706 of the assembly 700 identified as circuit board).
Baarman ‘991 further teaches first transmitter coil arrangement comprising the first transmitter coil arrangement comprising a center row of transmitter coils (Fig. 23 above) with a central axis (inherent), and a first row and a second row of transmitter coils (Fig. 23 above).
It would have been obvious to a person of ordinary skill in the art to modify the first plurality of transmitter coils formed as an array of patterned conductive wires of Partovi to be arranged in a plurality of different layers in the circuit board with each layer including its own plurality of transmitter coils arranged co-planar with one another wherein the first transmitter coil arrangement comprising a center row of transmitter coils with a central axis, and a first row and a second row of transmitter coils in order to 
Partovi in view of Baarman ‘991 does not teach each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils.
Covic teaches each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils (Fig. 4b [0131] equilateral triangle in the center of overlapping coils).
It would have been obvious to a person of ordinary skill in the art to modify the first transmitter coil arrangement of Partovi wherein each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils, as it is capable of high power transfer, possesses the ability to cope with variable secondary alignments, and has inherent field cancellation (i.e. low/no leakage) in the far field, as taught by Covic ([0152]).
Partovi does not disclose the second transmitter coil arrangement (Fig. 5 layer 162 containing low power coils) is formed of stranded wires.
Kurs teaches a transmitter coil arrangement (Fig. 1 and [0079] power transmitting apparatus 102) is formed of stranded coils (Fig. 2 coil 210 of apparatus 102) configured to provide power to the first electronic device of a first type of device ([0090] the coil 210 can be a litz wire (stranded).  For example, litz wire can be used for operation 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include the second transmitter coil arrangement of Partovi to be formed of stranded coils in order to be suitable for transmitting power receiving devices tuned at frequencies lower than 1MHz as taught by Kurs ([0090]).
Partovi does not disclose the second transmitter coil arrangement operates at a second frequency different from the first frequency and.
Kim teaches the second transmitter coil arrangement operates at a second frequency different from the first frequency (Abstract, [0044], [0060], Fig. 2 where wireless power is transmitted at least three different frequencies and is transmitted using frequency division multiplexing (FDM)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include wherein the first transmitter coil arrangement and the second transmitter coil arrangement are configured to provide power to the first electronic device of the first type of device at the first frequency and the second electronic device of the second type of device at the second frequency different from the first frequency, in order to be compatible with and charge a variety devices as taught by Kim ([0042]) using a single charger, thereby saving cost.
As to claim 14 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 13, wherein each transmitter coil of the first plurality of transmitter coils is of a different size than each transmitter coil of the second plurality of transmitter coils (Fig. 5 coils 162 and 164 of Partovi).
As to claim 15 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 13, wherein the first transmitter coil arrangement is arranged differently from the second transmitter coil arrangement (Fig. 5 coils 162 of Partovi has more coils and are smaller than coils 164).
As to claim 18 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 13, wherein the first plurality of transmitter coils (coils 164, Fig. 5 of Partovi) is organized in an overlapping arrangement and each of the first plurality of transmitter coils has a central axis positioned a lateral distance away from central axes of all other transmitter coils in the first plurality of transmitter coils from central axes of all other transmitter coils (Figs. 12 and [0062] of Baarman ‘991).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the first plurality of transmitter coils of Partovi to be is organized in an overlapping arrangement and each of the first plurality of transmitter coils has a central axis positioned a lateral distance away from the central axes of all other transmitter coils in the first plurality of transmitter coils from central axes of all other transmitter coils, in order to enlarge the power transfer surface and allowing more positional freedom to remote devices as taught by Baarman ‘991 [0003].
As to claim 19 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 13, wherein the second plurality of transmitter coils is arranged in a single row of transmitter coils (Fig. 5 coils 162 of Partovi).
As to claim 20 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 13, wherein the first frequency is optimized for the first electronic device, and the second frequency is optimized for the second type of electronic device (Fig. 2 and 4 and [0060] of Kim frequencies f1 and f2 are paired via FDM and transmitted to device 110 and frequencies f3 and f4 are paired via FDM and transmitted to device 405).
As to claim 23 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1) and the second transmitter coil arrangement is a single line (Fig. 5 of Partovi a single row of coils 162) 
Partovi does not disclose wherein the first transmitter coil arrangement is a rosette pattern and wherein the rosette pattern includes transmitter coils arranged in an overlapping arrangement such that different coils in the plurality of coils are on different planes and are nonconcentric with each other, each transmitter coil including a termination zone that is not overlapping any portion of an adjacent transmitter coil thereby creating a continuous charging region for charging the first type of electronic device.
Baarman ‘991 teaches wherein the first transmitter coil arrangement is a rosette pattern (Fig. 12-13 of Baarman ‘991 where coil layers are stacked to form a type of rosette pattern, wherein the rosette pattern includes transmitter coils arranged in an (Fig. 12 and 23), each transmitter coil including a termination zone that is not overlapping any portion of an adjacent transmitter coil thereby creating a continuous charging region for charging the first type of electronic device (each coil in the first, second or third plane does not overlap an adjacent coil in the same plane).
It would have been obvious to a person of ordinary skill in the art to modify the first transmitter coil arrangement of Partovi to wherein the rosette pattern includes transmitter coils arranged in an overlapping arrangement such that different coils in the plurality of coils are on different planes and are nonconcentric with each other, each transmitter coil including a termination zone that is not overlapping any portion of an adjacent transmitter coil thereby creating a continuous charging region for charging the first type of electronic device, in order to enlarge the power transfer surface and allowing more positional freedom to remote devices as taught by Baarman ‘991 [0003].

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 20070279002) in view of Baarman (US 20120049991) (hereinafter Baarman ‘991) in view of Covic (US20150236513) in view of Kim (US 20130020988) in view of Kurs (US20150302984) in further view of Bakker (US 20170237290).
As to claim 8 Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1. 

Bakker teaches wherein the first type of the electronic device is a smart watch, and the second type of the electronic device is a smart phone.  (Fig. 1b [0027] device 116 may be a mobile device, such as a smartphone. [0028] device 136 may take the form of a smart watch).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the charging device of Partovi to include wherein the first type of the electronic device is a smart watch, and the second type of the electronic device is a smart phone, in order to be compatible and charge a variety devices as evident by Kim ([0042]) using a single charger, thereby saving cost.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 20070279002) in view of Baarman (US 20120049991) (hereinafter Baarman ‘991) in view of Covic (US20150236513) in view of Kurs (US20150302984).
As to claim 10, Partovi discloses a wireless charging device (Fig. 4 and 5 device 160 [0063]) for wirelessly charging a plurality of different electronic devices having different wireless power receiving characteristics ([0067]-[0069] and Fig. 5 where two layers of coils wherein each coil on first layer has a different power capability and size than each coil on the second layer. The charging mat has the ability to charging at least two devices having different power requirements), the wireless charging device comprising:
a first transmitter coil arrangement comprising a circuit board and a first plurality of transmitter coils formed as an array of patterned conductive wires (coils 164, Fig. 5 can be PCB coils on one PCB layers), the first transmitter coil arrangement being configured and arranged in a first pattern optimized to wirelessly charge a first type of electronic device positioned on the charging surface ([0069] and Fig. 5 transmitter coils 164 arrangement containing high power coils. See [0067] where if a device with higher power requirements (first type) is placed on the mobile device charger, the charger activate larger coils. Described device with higher power requirements identified as a first type); and
a second transmitter coil arrangement disposed below the first transmitter coil arrangement ([0069] layer 162 containing low power coils, Fig. 5), the second transmitter coil arrangement comprising a second plurality of transmitter coils arranged in a single layer ([0069] layer 162), the second transmitter coil arrangement being configured and arranged in a second pattern, different than the first pattern (Fig. 5 where the low power coils are arranged in a 6x4 matrix different than first transmitter coil arrangement), optimized to wirelessly charge a second type of electronic device, different than the first type of electronic device, positioned on the charging surface ([0067]-[0069] low power coils form layer 162 configured to transmit to low power devices. Low power devices identified as second type of device different from the first type of device.))
and the second plurality of transmitter coils are arranged in a single row of transmitter coils (Fig. 5), and wherein the first transmitter coil arrangement operates at a first frequency (The frequency in which coils 164 transmit identified as a , and generates a magnetic field that travels through the first transmitter coil arrangement before reaching the charging surface (it would be obvious to one of ordinary skill in the art for the first transmitter coil arrangement’s magnetic field to travel through the first coil arrangement before reaching the charging surface in order to wirelessly charge the secondary device, thereby increasing charging speed and efficiency).
Partovi is silent regarding the wireless charging device comprising: a housing having a charging surface and one or more walls defining an interior cavity, the first transmitter coil arrangement disposed within the interior cavity and a second transmitter coil arrangement disposed within the interior cavity below the first transmitter coil arrangement.
Baarman ‘991 teaches a wireless charging device for wirelessly charging ([0075] and Fig. 25. the wireless power supply 2502) comprising: a housing ([0075] and Fig. 25. the wireless power supply 2502 includes a housing 2506) having a charging surface ([0075] wireless transfer surface) and one or more walls defining an interior cavity (Fig. 25); a first transmitter coil arrangement disposed within the interior cavity ([0054] The entire assembly can be hidden within, behind or underneath the housing) and a second transmitter coil arrangement disposed within the interior cavity below the first transmitter coil arrangement (The entire assembly can be hidden within housing ([0054]). Each shim stacked on top of each other [0070]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include a housing having a charging surface and one or more walls defining an interior 
Partovi does not disclose first plurality of transmitter coils formed as an array of patterned conductive wires (coils 164, Fig. 5 of Partovi) arranged in a plurality of different layers in the circuit board with each layer including its own plurality of transmitter coils arranged co-planar with one another nor discloses the first transmitter coil arrangement comprising a center row of transmitter coils with a central axis, and a first row and a second row of transmitter coils. 
Baarman ‘991 teaches the first plurality of transmitter coils arranged in a plurality of different layers in the circuit board (each shim layer is a PCB [0011]) with each layer including its own plurality of transmitter coils arranged co-planar with one another (Figs. 3, 23. coils 708 on shim layers 702,704,706 of the assembly 700 identified as circuit board).
Baarman ‘991 further teaches first transmitter coil arrangement comprising the first transmitter coil arrangement comprising a center row of transmitter coils (Fig. 23 above) with a central axis (inherent), and a first row and a second row of transmitter coils (Fig. 23 above).
It would have been obvious to a person of ordinary skill in the art to modify the first plurality of transmitter coils formed as an array of patterned conductive wires of Partovi to be arranged in a plurality of different layers in the circuit board with each layer including its own plurality of transmitter coils arranged co-planar with one another 
Partovi does not disclose wherein the first plurality of transmitter coils is organized in an overlapping arrangement disposed between the charging surface and the second transmitter coil arrangement and each of the first plurality of transmitter coils has a central axis positioned a lateral distance away from central axes of all other transmitter coils in the first plurality of transmitter coils.
Baarman ‘991 teaches wherein the first plurality of transmitter coils is organized in an overlapping arrangement disposed between the charging surface and the second transmitter coil arrangement and each of the first plurality of transmitter coils has a central axis positioned a lateral distance away from central axes of all other transmitter coils in the first plurality of transmitter coils (Figs. 12 and [0062] of Baarman ‘991).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the first plurality of transmitter coils of Partovi to be organized in an overlapping arrangement disposed between the charging surface and the second transmitter coil arrangement and each of the first plurality of transmitter coils has a central axis positioned a lateral distance away from central axes of all other transmitter coils in the first plurality of transmitter coils, in order to enlarge the power transfer surface and allowing more positional freedom to remote devices as taught by Baarman ‘991 [0003].
each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils.
Covic teaches each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils (Fig. 4b [0131] equilateral triangle in the center of overlapping coils).
It would have been obvious to a person of ordinary skill in the art to modify the first transmitter coil arrangement of Partovi wherein each of the first row and the second row of transmitter coils having central axes positioned an equal, lateral distance away from the central axis of the center row of transmitter coils, as it is capable of high power transfer, possesses the ability to cope with variable secondary alignments, and has inherent field cancellation (i.e. low/no leakage) in the far field, as taught by Covic ([0152]).
Partovi does not disclose the second transmitter coil arrangement (Fig. 5 layer 162 containing low power coils) is formed of stranded wires.
Kurs teaches a transmitter coil arrangement (Fig. 1 and [0079] power transmitting apparatus 102) is formed of stranded wires (Fig. 2 coil 210 of apparatus 102) configured to provide power to the first electronic device of a first type of device ([0090] the coil 210 can be a litz wire (stranded).  For example, litz wire can be used for operation 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include the second transmitter coil arrangement of Partovi to be formed of stranded coils in order to be suitable for transmitting power receiving devices tuned at frequencies lower than 1MHz as taught by Kurs ([0090]).
As to claim 11 Partovi in view of Baarman ‘991 in view of Covic in view of Kurs teaches the wireless charging device of claim 10, wherein each transmitter coil of the first plurality of transmitter coils is of a different size than each transmitter coil of the second plurality of transmitter coils (Fig. 5 coils 162 and 164 of Partovi).
As to claim 12 Partovi in view of Baarman ‘991 in view of Covic in view of Kurs teaches the wireless charging device of claim 10, wherein the first transmitter coil arrangement is arranged differently from the second transmitter coil arrangement (Fig. 5 coils 162 of Partovi has more coils and are smaller than coils 164).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 20070279002) in view of Baarman (US 20120049991) (hereinafter Baarman ‘991) in view of Covic (US20150236513) n view of Kim (US 20130020988) in view of Kurs (US20150302984) in view of McCauley (US 20150222129).
As to claim 21, Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1. 
 wherein the second frequency is at least an order of magnitude higher than the first frequency. 
McCauley teaches wherein the second frequency is at least an order of magnitude higher than the first frequency ([0010] The apparatus can be configured to generate an oscillating magnetic field that includes frequency components at two or more frequencies between 10 kHz and 100 MHz (e.g. higher than two orders of magnitude of 10 KHz) to transfer power to a receiver).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include wherein the second frequency is at least an order of magnitude higher than the first frequency, as taught by McCauley in order to wirelessly charge a variety of receivers tuned to a variety of frequencies, thereby increasing the flexibility of the wireless charging device.
As to claim 22, Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs teaches the wireless charging device of claim 1. 
Partovi in view of Baarman ‘991 in view of Covic in view of Kim in view of Kurs does not teach wherein the second frequency is at least two orders of magnitude higher than a first frequency. 
McCauley teaches wherein the second frequency is at least two orders of magnitude higher than a first frequency ([0010] The apparatus can be configured to generate an oscillating magnetic field that includes frequency components at two or 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charging device of Partovi to include wherein the second frequency is at least two orders of magnitude higher than a first frequency, as taught by McCauley in order to wirelessly charge a variety of receivers tuned to a variety of frequencies, thereby increasing the flexibility of the wireless charging device.

Conclusion and related art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Throngnumchai et al (20130026850 A1) is cited for having three transmitting coils in an equilateral triangle configuration (Fig. 10). 
Baarman et al (US 20130026850 A1) is cited for having transmitting coils in an equilateral triangle configuration (Fig. 10).
Moussaoui et al (US 10483786) is cited for having transmitting coils in an equilateral triangle configuration (Fig. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859